                  Case 14-50356-KBO                 Doc 226         Filed 06/20/19          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                                  )     Chapter 7
                                                                        )
DSI Renal Holdings LLC, et al.,1                                        )     Case No. 11-11722 (KG)
                                                                        )
                             Debtors.                                   )     (Jointly Administered)
                                                                        )
                                                                        )
ALFRED T. GIULIANO, as Chapter 7 Trustee for                            )
the Jointly Administered Chapter 7 Estates of                           )
Debtors DSI Renal Holdings LLC, DSI Hospitals,                          )
Inc. and DSI Facility Development, LLC,                                 )
                                                                        )
                             Plaintiff,                                 )
                                                                        )     Adv. Pro. No. 14-50356 (KG)
v.                                                                      )
                                                                        )
MICHAEL SCHNABEL, et al.,                                               )
                                                                        )
                             Defendants.                                )

                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON JUNE 24, 2019 AT 3:30 P.M. 2
STATUS CONFERENCE

         1.        Notice of Rescheduled Status Conference [D.I. 210; Filed on June 4, 2019]

                             Response Deadline:            N/A

                             Responses Received: N/A

                             Related Documents:

                                       A.                  Order Granting Joint Motion to Amend the
                                                           Scheduling Order [D.I. 200; Entered on May 2,
                                                           2019]
1
  The Debtors in these chapter 7 cases and the last four digits of each Debtor’s federal EIN are DSI Renal Holdings LLC (4512);
DSI Facility Development LLC (4298); and DSI Hospitals, Inc. (2787).
2 This hearing will be held before the Honorable Kevin Gross in the United States Bankruptcy Court for the District of Delaware,

824 North Market Street, 6th Floor Courtroom 3, Wilmington, DE 19801. Parties who are unable to attend a hearing may request
telephonic participation by contacting CourtCall toll free by phone (866-582-6878 or by facsimile (866-533-2946) no later than
12:00 p.m. one business day prior to the hearing. When making a request, parties must provide the case name and number, name
of Judge, hearing date and time, name, address, phone number of participant, party whom participant represents, and matter on
which participant wishes to be heard or whether the participant intends to monitor the proceeding in “listen-only” mode. See,
http://www.deb.uscourts.gov/Chambers/telephonic_procedures.pdf).




Active\96925623.v1
                Case 14-50356-KBO     Doc 226       Filed 06/20/19    Page 2 of 2

Agenda for Hearing on June 24, 2019 at 3:30 p.m.
The Honorable Kevin Gross
Page 2

                       Status:               This matter will go forward.

                                       Respectfully submitted,

                                       FOX ROTHSCHILD LLP

                                       By:       /s/ Seth A. Niederman
                                             Seth A. Niederman (No. 4588)
                                             919 North Market Street, Suite 300
                                             Wilmington, DE 19801-2323
                                             (302) 654-7444/Fax (302) 656-8920
                                             sniederman@foxrothschild.com

                                                    -and-

                                             Michael G. Menkowitz
                                             2000 Market Street, Twentieth Floor
                                             Philadelphia, PA 19103-3222
                                             (215) 299-2000/Fax (215) 299-2150
                                             mmenkowitz@foxrothschild.com


                                    Attorneys for Alfred T. Giuliano, Chapter 7 Trustee
                                    for the estate of DSI Renal Holdings, LLC, et al.

Dated: June 20, 2019




Active\96925623.v1
